Metcalf, J.
If the defendants are liable to the Commonwealth in this action, it is solely by virtue of St. 1855, c. 445. They are not liable by the common law, nor by any previou statute. The provision of the fourth section of said St. of 1855 is this: “ If any pauper, having a legal settlement in any city or town in this commonwealth, shall become an inmate of the state almshouses, such city or town shall be liable to the Commonwealth for the expense incurred for such pauper, at such almshouse, in like manner as one town is liable to another town in like cases; and the same measures shall be adopted by the inspectors of the state almshouses respectively, in regard to notifying towns so liable, the removal of such pauper, and the recovery from towns of expenses incurred for such pauper at the almshouses, as are prescribed for towns in like cases.” This statute took effect on the 21st of May 1855, and its provisions are wholly prospective. The defendants are liable, therefore, only for expense incurred in support of the paupers after the passing of the statute, and within three months next before notice given to them, by the inspectors of the almshouse, that the paupers were there supported. Rev. Sts. c. 46, § 13. Cummington v. Wareham, 9 Cush. 585. That notice was given on the 27th of September 1855, and made the defendants liable for the expense incurred for the paupers, from June 27th 1855 to the date of the writ; but not for the expense previously incurred.
The section of the statute, on which this action is founded, mentions only such paupers as “ shall become ” inmates of state almshouses ; and it has been suggested, but not urged, in behalf of the defendants, that the action cannot be maintained, because these paupers were inmates of an almshouse at the time when the statute was passed. But this suggestion is readily answered by the long established rule of construing statutes according to the manifest intent of the legislature, though apt words to express that intent may not be used, or though such construction *458may not accord with the letter of the statute. Dwarris on Statutes, c. 12. Now the intention of the legislature manifestly was, to relieve the Commonwealth from the burden of supporting town paupers in the state almshouses, which were established for the support of state paupers only. It was found that paupers who had a settlement in the Commonwealth were sen to these almshouses ; and it was the purpose of the legislature, by the statute in question, to give to the Commonwealth such remedy against the towns where such paupers had their settlement, as a town where they had not a settlement, but which had supported them, would have. It was an evil already existing, which the statute was meant to remedy, and not merely an evil that was anticipated. For the past expense of supporting town paupers, the legislature did not (probably could not, in cases where there was no fraud) demand an indemnity from the towns ; but for the expense of their support after the passing of the statute, the means of indemnity were provided, as well for those paupers who were already inmates of state almshouses, as for those that afterwards should become such. The words “ shall become an inmate ” must have the meaning of “ shall be an inmate.” So the words “ inmate of the state almshouses ” must have the meaning of “ inmate of a state almshouse; ” otherwise, it would be necessary that a town pauper should be an inmate of more than one state almshouse before the Commonwealth could recover- an indemnity from the town in which he had a settlement.
A question was raised by the defendants as to the sufficiency of the notice received from the inspectors of the almshouse. We have not considered this question; being of opinion that all objections to the notice were waived by the answer thereto, which was returned by the defendants. Northfield v. Taunton, 4 Met. 433. York v. Penobscot, 2 Greenl. 1.
Nor have we considered the objections to the declaration; because the defendants did not demur to it, but answered to the merits of the action. Judgment for the Commonwealth.